Case 2:18-cv-09768-FMO-KS Document 103 Filed 08/28/19 Page 1 of 4 Page ID #:2290



   1   Timothy M. Frank (California Bar No. 263245)
       timothy.frank@hnbllc.com
   2   Joseph H. Boyle (pro hac vice)
   3   joe.boyle@hnbllc.com
       Stephen M. Ferguson (pro hac vice)
   4   stephen.ferguson@hnbllc.com
   5   HAGAN NOLL & BOYLE LLC
       820 Gessner, Suite 940
   6   Houston, Texas 77024
   7   Telephone: (713) 343-0478
       Facsimile: (713) 758-0146
   8
       David A. Van Riper (California Bar No. 128059)
   9
       dave@vanriperlaw.com
  10   VAN RIPER LAW
       1254 Irvine Blvd., Suite 200
  11
       Tustin, California 92780-3571
  12   Telephone: (714) 731-1800
       Facsimile: (714) 731-1811
  13

  14   Attorneys for Plaintiff DISH Network L.L.C.
  15

  16                       UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  17                            WESTERN DIVISION
  18
       DISH NETWORK L.L.C.,                  Case No. 2:18-cv-9768-FMO (KSx)
  19
  20                Plaintiff,
                                             DISH NETWORK L.L.C.’S
              v.                             OPPOSITION TO DEFENDANTS’
  21                                         APPLICATION FOR AN EX PARTE
  22   JADOO TV, INC. et al.,                ORDER TO CONTINUE HEARING
                                             DATE ON DEFENDANTS’ MOTION
  23                Defendants.              TO QUASH SUBPOENAS PURSUANT
                                             TO FEDERAL RULE OF CIVIL
  24                                         PROCEDURE 45
  25                                         Date: September 4, 2019
                                             Time: 10:00 a.m.
  26                                         Ctrm: 580
                                             Judge: Hon. Karen L. Stevenson
  27

  28
Case 2:18-cv-09768-FMO-KS Document 103 Filed 08/28/19 Page 2 of 4 Page ID #:2291



   1         Plaintiff DISH Network L.L.C. (“DISH”) respectfully submits this opposition
   2   to Defendants JadooTV, Inc. (“JadooTV”) and Sajid Sohail’s (“Sohail” and
   3   collectively with JadooTV, “Defendants”) application for an ex parte order to
   4   continue the September 4, 2019 hearing on Defendants’ motion to quash non-party
   5   subpoenas pursuant to Federal Rule of Civil Procedure 45. 1
   6                                I.         INTRODUCTION
   7         Defendants’ application for an ex parte order to continue the September 4,
   8   2019 hearing on Defendants’ motion to quash non-party subpoenas should be denied
   9   because the Court has already found that the automatic stay resulting from JadooTV’s
  10   bankruptcy does not apply to non-debtors. Consequently, Defendants lack standing
  11   to bring their motion to quash under Rule 45. The Court should deny Defendants’
  12   motion to quash non-party subpoenas on or before September 4, 2019, with or
  13   without a hearing—not further delay a hearing on this motion that is preventing DISH
  14   from conducting non-party discovery.
  15                                     II.    ARGUMENT
  16         On August 14, 2019, this Court found that the automatic stay resulting from
  17   JadooTV’s bankruptcy filing does not extend to non-debtor Defendant Sohail, despite
  18   him being an officer and owner of JadooTV. (Dkt. 96 at 7.) The Court also found
  19   that the Ninth Circuit has not adopted the “unusual circumstances” exception to the
  20   general rule that a bankruptcy stay does not extend to non-debtor defendants. (Id. at
  21   8-9.) Consequently, the Court granted DISH’s motion to compel Sohail’s production
  22   of documents and DISH’s request for its expenses incurred in bringing the motion to
  23   compel, finding Sohail’s assertion that “the case against Sohail is also very likely to
  24   be stayed” was tenuous at best. (Id. at 10.)
  25         Despite the Court’s findings, Defendants’ subsequently filed a reply in support
  26   of its motion to quash continuing to claim that DISH’s non-party subpoenas are
  27
       1
        DISH does not oppose Defendants’ motion to continue the October 2, 2019 hearing
  28   on DISH’s motion for an award of expenses incurred in bringing DISH’s motion to
       compel Sohail’s production of documents to a date on or after October 23, 2019.
                                                  1
                                                            DISH’S Opposition to Defendants’ Application for
                                                      Ex Parte Order to Continue Hearing on Motion to Quash
Case 2:18-cv-09768-FMO-KS Document 103 Filed 08/28/19 Page 3 of 4 Page ID #:2292



   1   “blatant violations of the automatic stay.” (Dkt. 97 at 1:8-9.)           Defendants’ motion
   2   to quash makes an even more tenuous claim that the automatic stay as to JadooTV
   3   prevents DISH from conducting non-party discovery. The automatic stay does not
   4   apply to non-debtors, the non-party subpoenas do not violate the automatic stay, and
   5   Defendants therefore lack standing to bring a motion to quash pursuant to Rule 45.
   6   (Dkt. 95 at 3-11; Dkt. 96 at 7-9.)
   7         Defendants’ counsel is not required to be at a hearing in the JadooTV
   8   bankruptcy court on September 4, 2019. Defendants’ counsel is not JadooTV’s
   9   bankruptcy counsel, and he has not been authorized by the bankruptcy court to appear
  10   on JadooTV’s behalf. (Ferguson Decl. ¶ 2, Ex. 1.) On August 22, 2019, JadooTV’s
  11   bankruptcy counsel filed an ex parte motion to continue a status conference and
  12   hearings on JadooTV’s stock repurchase motion and defense costs motion from
  13   August 28, 2019 to September 4, 2019—the same date that Defendants’ counsel set
  14   weeks earlier for the hearing on Defendants’ motion to quash non-party subpoenas. 2
  15   (Ferguson Decl. ¶ 3, Ex. 2; see Dkt. 94 (filed on Aug. 5, 2019).) Defendants’ counsel
  16   does not have any motions pending before the bankruptcy court on September 4.
  17   When asked why Defendants’ counsel believed he needed to be in the JadooTV
  18   bankruptcy court on September 4, he responded that he needed to attend the status
  19   conference because the bankruptcy court may have questions about his fees or this
  20   civil litigation. 3 (Ferguson Decl. ¶ 4.) JadooTV’s bankruptcy counsel can answer
  21   questions about this civil litigation and has done so before and after July 9, 2019
  22   when Defendants’ counsel first made an appearance in this case. (See Dkt. 89.)
  23         DISH requested that Defendants withdraw their motion to quash non-party
  24   subpoenas in light of the Court’s Order finding the automatic stay does not apply to
  25
       2
        DISH’s motion to lift the stay as to JadooTV is also set for hearing in the bankruptcy
  26   court on September 4, 2019.
  27
       3
        JadooTV filed an application to retain Chan Punzalan LLP as its litigation counsel
  28   with a “No Hearing Requested” notation on the caption and it is not on the bankruptcy
       court’s docket for September 4. (See Ferguson Decl. ¶ 2, Ex. 1 at Dkts. 92, 114.)
                                                 2         DISH’S Opposition to Defendants’ Application for
                                                     Ex Parte Order to Continue Hearing on Motion to Quash
Case 2:18-cv-09768-FMO-KS Document 103 Filed 08/28/19 Page 4 of 4 Page ID #:2293



   1   non-debtors and because Defendants’ lack standing to bring a motion to quash under
   2   Rule 45. (Ferguson Decl. ¶ 5, Ex. 3.) Defendants refused to withdraw the motion
   3   and appear to be continuing to pursue it with an improper purpose of unnecessarily
   4   delaying non-party discovery in this case.
   5                                 III.   CONCLUSION
   6         The Court should deny Defendants’ application for an ex parte order to
   7   continue the September 4, 2019 hearing on Defendants’ motion to quash subpoenas,
   8   or deny Defendants’ motion to quash subpoenas without a hearing.
   9   Dated: August 28, 2019           Respectfully submitted,
  10
                                    By: /s/ Stephen M. Ferguson
  11                                  Stephen M. Ferguson (pro hac vice)
  12                                  stephen.ferguson@hnbllc.com
                                      Timothy M. Frank (California Bar No. 263245)
  13                                  timothy.frank@hnbllc.com
  14                                  Joseph H. Boyle (pro hac vice)
                                      joe.boyle@hnbllc.com
  15                                  HAGAN NOLL & BOYLE LLC
  16                                  820 Gessner, Suite 940
                                      Houston, Texas 77024
  17                                  Telephone: (713) 343-0478
  18                                  Facsimile: (713) 758-0146
  19                                   David A. Van Riper (California Bar No. 128059)
  20                                   dave@vanriperlaw.com
                                       VAN RIPER LAW
  21                                   1254 Irvine Blvd., Suite 200
  22                                   Tustin, California 92780-3571
                                       Telephone: (714) 731-1800
  23                                   Facsimile: (714) 731-1811
  24
                                       Attorneys for Plaintiffs DISH Network L.L.C.
  25

  26

  27

  28

                                                3         DISH’S Opposition to Defendants’ Application for
                                                    Ex Parte Order to Continue Hearing on Motion to Quash
